DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Huang et al. (US 20180350755 A1; Huang).
Regarding claim 1, Huang discloses a package structure (Fig. 7A, 100; ¶33), comprising: a first package component (Fig. 7A, 58; ¶24), comprising a plurality of integrated circuit dies (Fig. 7A, 44; ¶24) and an underfill (Fig. 7A, 44/46; ¶20) formed between the integrated circuit dies; a second package component comprising a substrate (Fig. 7A, 60; ¶25), wherein the first package component is mounted on the substrate; a lid structure (Fig. 7A, 70; ¶26) disposed on the second package component and around the first package component, wherein the lid structure covers the integrated circuit dies and exposes the underfill.(Fig. 10A, through 72; ¶30 side of underfill)
Regarding claim 6, Huang discloses the package structure as claimed in claim 1, further comprising a thermal interface material  (Fig. 7A, 78; ¶32) formed over the first package component (Fig. 7A, 58; ¶24), and the lid structure (Fig. 7A, 70; ¶26) at least partially covers the thermal interface material.
	Regarding claim 8, Huang discloses a package structure, comprising: a first package component (Fig. 7A, 58; ¶24)mounted on a substrate (Fig. 7A, 60; ¶25); and a lid structure (Fig. 7A, 70; ¶26)disposed on the first package component and around the first package component, wherein the lid structure (Fig. 10A, 70; ¶30)  has a plurality of sections (Fig. 10A, 70A separated by recesses 72/74; ¶27-29)
separated from each other, and each of the sections of the lid structure partially covers the first package component and exposes an underfill of the first package component.(Fig. 10A, through 72 ; ¶30 side of underfill)
	Regarding claim 9, Huang discloses the package structure as claimed in claim 8, wherein in a top view, areas of the sections of the lid structure (Fig. 10A,70; ¶30) are substantially the same.
	Regarding claim 10, Huang discloses the package structure as claimed in claim 8, wherein in a top view, an area of one section (Fig. 10E, 73 longer top; ¶45) of the lid structure (Fig. 10E,70; ¶45) is different from an area of another section (Fig. 10E, 73 lateral shorter; ¶45) of the lid structure.
	Regarding claim 15, Huang discloses the package structure as claimed in claim 8, further comprising a thermal interface material (Fig. 7A, 78; ¶32) formed over the first package component (Fig. 7A, 58; ¶24), and the lid structure at least partially covers the thermal interface material. (Fig. 7A, 70; ¶26)
Regarding claim 16, Huang discloses the package structure as claimed in claim 15, wherein an edge  (Fig. 7A, 70BS-1; ¶26)  of the lid structure  (Fig. 7A, 70; ¶26)  is aligned with an edge (top edge of 78) of the thermal interface material  (Fig. 7A, 78; ¶32) .
	Regarding claim 17, Huang discloses a method for forming a package structure, comprising: providing a substrate  (Fig. 7A, 60; ¶25); mounting the first package component (Fig. 7A, 58; ¶24) to the substrate, wherein the first package component comprises a plurality of integrated circuit dies (Fig. 7A, 44; ¶24) and an underfill (Fig. 7A, 44/46; ¶20)  formed between the integrated circuit dies; and disposing a lid structure (Fig. 7A, 70; ¶26) on the substrate and around the first package component, wherein the lid structure covers the integrated circuit dies and exposes the underfill.(Fig. 10A,  through 72; ¶30 side of underfill)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3,13, and14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20180350755 A1; Huang) in view of Tsai et al. (US 20210202455 A1; Tsai).
Regarding claim 2, Huang discloses the package structure as claimed in claim 1, …wherein the lid structure (Fig. 7A, 70; ¶26) has a first foot (Fig. 7A, 70B; ¶26) and a second foot (Fig. 7A, 70B; ¶26), the first foot and the second foot extend toward the substrate  (Fig. 7A, 60; ¶25), 
Huang is silent on further comprising an electronic component disposed on the substrate, the electronic component is covered by the lid structure and located between the first foot and the second foot.
Tsai discloses a package having a lid (Fig. 2F, 520; ¶43), where an electronic component (Fig. 2F, PDX; ¶43)disposed on the substrate (Fig. 2F, 200; ¶43), the electronic component is covered by the lid structure and located between the first foot (Fig. 2F, 520B; ¶43) and the second foot.(Fig. 2F, 520B; ¶43)
	Before the effective filing date it would have been obvious to one having ordinary skill in the art to incorporate a passive device on the substrate for enhancing device operation.
Regarding claim 3, Huang in view of Tsai discloses the package structure as claimed in claim 2, wherein the lid structure  (Fig. 7A, 70; ¶26 Huang) further has a body connected  (Fig. 7A, 70A; ¶26 Huang) to the first foot  (Fig. 7A, 70B; ¶26 Huang) and the second foot  (Fig. 7A, 70B; ¶26 Huang), and a gap is formed between the electronic component (Fig. 2F, PDX; ¶43 Tsai) and the body  (Fig. 2F, 520A; ¶43 Tsai).
Before the effective filing date it would have been obvious to one having ordinary skill in the art to incorporate a passive device on the substrate for enhancing device operation.
Regarding claim 13, Huang discloses the package structure as claimed in claim 8, but is silent on  further comprising an electronic component disposed on the substrate, and the electronic component is located in a recess of the lid structure.  
Tsai discloses a package having a lid (Fig. 2F, 520; ¶43), where an electronic component (Fig. 2F, PDX; ¶43) disposed on the substrate (Fig. 2F, 200; ¶43), the electronic component is covered by the lid structure and located between the first foot (Fig. 2F, 520B; ¶43) and the second foot. (Fig. 2F, 520B; ¶43)
Before the effective filing date it would have been obvious to one having ordinary skill in the art to incorporate a passive device on the substrate for enhancing device operation.
	Regarding claim 14, Huang in view of Tsai discloses the package structure as claimed in claim 13, wherein a height of the recess(Fig. 2F, 520; ¶43) is greater than a height of the electronic component. (Fig. 2F, PDX; ¶43)
Before the effective filing date it would have been obvious to one having ordinary skill in the art to incorporate a passive device on the substrate for enhancing device operation.
Allowable Subject Matter
Claims 4,5,7,11,12,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 12 and 19 are objected to due to dependence on claims 11 and 18 respectively.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art cited in the instant rejection, including Dubey et al. (US 20200411407 A1; Dubey) is silent on the limitations cited below.
Regarding claim 4, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the lid structure further has a third foot disposed between the first foot and the second foot.”, as recited in Claim 4, with the remaining features.
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the second foot is located closer to the first package component than the first foot, and the second foot extends to an edge of the lid structure.”, as recited in Claim 5, with the remaining features.
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " each of the sections of the lid structure covers one of the integrated circuit dies and exposes the underfill.”, as recited in Claim 7, with the remaining features.
Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " he second foot is located closer to the first package component than the first foot, and the second foot extends to an edge of the lid structure.”, as recited in Claim 11, with the remaining features.
Regarding claim 18, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and the electronic component is contained in the recess.  ”, as recited in Claim 18, with the remaining features.
Regarding claim 20, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and each of the sections of the lid structure covers one of the integrated circuit dies and exposes the underfill.”, as recited in Claim 20, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816